DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 11/10/2021 has been entered. Claim 1 has been entered, and no claims have been added or cancelled. Claims 4-6 remain withdrawn. Accordingly, claims 1-6 are pending with claims 1-3 under examination.
	The amendment to claim 1 has necessitated a new, additional rejection under § 103, over Sakamoto et al. (JPH04276002A).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/367,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘357 meet claim 1 of the instant application; claims 3 and 4 meet claims 2 and 3 of the instant application, respectively. Due to the open-ended “comprising” .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP2002069503A; of record; English machine translation cited) in view of Tomo et al. (CN103357870A; English machine translation cited).
Regarding claim 1, Naito teaches an Fe-Co-V based soft magnetic powder, comprising (in wt%) 47.0-51.0% of Co, and 1.5-2.5% of V, and a balance of Fe (Abstract), [0007]-[0012].
With regard to the Fe and Co contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With regard to the claimed V content of 0.80-1.2 wt%, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
Naito is silent regarding the particle size distribution limitation.
Tomo teaches an Fe-Co-V based soft magnetic powder [0051] and discloses that the particle diameter D10 is preferably 2 µm or more and 4 µm or less, and the particle diameter D50 is preferably 6 µm or more and 9 µm or less, and the particle diameter D90 is preferably 15 µm or more and 25 µm or less [0056]. Tomo teaches that the magnetic powder having such size distribution is beneficial in making a sintered body having good magnetic and mechanical properties [0054]-[0056]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soft magnetic powder having a size distribution of the D10 being 2 µm or more and 4 µm or less, and the particle diameter D50 being 6 µm or more and 9 µm or less, and the particle diameter D90 being 15 µm or more and 25 µm or less as taught by Tomo in the process of making the powder of Naito in order to make a sintered body having prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Naito in view of Tomo teaches the soft magnetic powder as applied to claim 1 above, and Naito further teaches that the soft magnetic powder is an atomized powder [0013]. 
Regarding claim 3, Naito in view of Tomo teaches the soft magnetic powder as applied to claim 1 above, but Naito is silent regarding the tap density. 
Tomo teaches an Fe-Co-V based soft magnetic powder [0051] and discloses that when the soft magnetic powder has a tap density of 3.5 g/cm3 or more, the sintered body has high density [0059]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soft magnetic powder having a tap density of 3.5 g/cm3 or more as taught by Tomo in the process of making the powder of Naito in order to make a sintered body having high density as disclosed by Tomo.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JPH04276002A; of record; English machine translation cited and attached) in view of Tomo et al. (CN103357870A; English machine translation cited).
Regarding claim 1, Sakamoto teaches a soft magnetic Fe-Co alloy powder which contains 45-55% Co and 0.5-2% of one or two kinds or more selected from a group of Al, Si and V in total, and a balance of Fe (Abstract), meeting the claimed Co, V, and Fe ranges of 47.0-52.0%, 0.80-1.2%, and 45-52.0%, respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Sakamoto is silent regarding the particle size distribution limitation.
Tomo teaches an Fe-Co-V based soft magnetic powder [0051] and discloses that the particle diameter D10 is preferably 2 µm or more and 4 µm or less, and the particle diameter D50 is preferably 6 µm or more and 9 µm or less, and the particle diameter D90 is preferably 15 µm or more and 25 µm or less [0056]. Tomo teaches that the magnetic powder having such size distribution is beneficial in making a sintered body having good magnetic and mechanical properties [0054]-[0056]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soft magnetic powder having a size distribution of the D10 being 2 µm or more and 4 µm or less, and the particle diameter D50 being 6 µm or more and 9 µm or less, and the particle diameter D90 being 15 µm or more and 25 µm or less as taught by Tomo in the process of making the powder of Sakamoto in order to make a sintered body having good magnetic and mechanical properties as disclosed by Tomo. From these preferred prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Sakamoto in view of Tomo teaches the soft magnetic powder as applied to claim 1 above, and Sakamoto further teaches that the soft magnetic powder is an atomized powder [0012]. 
Regarding claim 3, Sakamoto in view of Tomo teaches the soft magnetic powder as applied to claim 1 above, but Sakamoto is silent regarding the tap density. 
Tomo teaches an Fe-Co-V based soft magnetic powder [0051] and discloses that when the soft magnetic powder has a tap density of 3.5 g/cm3 or more, the sintered body has high density [0059]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soft magnetic powder having a tap density of 3.5 g/cm3 or more as taught by Tomo in the process of making the powder of Sakamoto in order to make a sintered body having high density as disclosed by Tomo.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.

The applicant’s arguments concerning the new V range, and Naito’s alleged teaching away from the new V range (see page 5 of arguments), are respectfully not found persuasive. With regard to the applicant’s amended V range, which now lies outside of the range disclosed by Naito, the composition remains obvious as it has been held that prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). In the instant case, the applicant has not demonstrated how the claimed upper bound of 1.2 wt% is patentably distinguished from Naito’s lower bound of 1.5 wt%, particularly considering that the applicant’s upper bound was previously 2.0 wt%.
Furthermore, regarding the arguments that Naito states that the electrical resistance and workability cannot be acquired if V is below 1.5 wt%, the rejection is based on obviousness of close but not overlapping ranges, not reducing the V content to be below 1.5%. Furthermore, it is noted that none of the applicant’s claims include the argued features of electrical resistance and workability. To be clear, the only limitations required in independent claim 1 are a soft magnetic powder with a certain particle size distribution, and Fe, Co, V; claim 1 is silent regarding any additional properties, let alone electrical resistance and workability.  "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2142.02 VI.). In the instant case, the Naito’s disclosure does not criticize, discredit, or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735